Citation Nr: 1615484	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  08-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, rated as noncompensable for the rating period from April 9, 2012 to October 6, 2015.

2.  Evaluation of bilateral hearing loss disability, rated as 10 percent disabling for the rating period since October 7, 2015.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945 and February 1951 to February 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Boston, Massachusetts RO currently has jurisdiction of the appeal.

In a September 2015 rating decision, the Board denied entitlement to a compensable rating for bilateral hearing loss disability for the rating period prior to April 9, 2012, and remanded the Veteran's claim for an increased, compensable rating for bilateral hearing loss disability for the rating period since April 9, 2012.  The additional development was completed, and a November 2015 rating decision granted an increased, 10 percent disability rating for the Veteran's bilateral hearing loss disability, effective October 7, 2015.  Additionally, the RO issued a supplemental statement of the case, continuing the noncompensable disability evaluation for the rating period from April 9, 2012 to October 6, 2015.   

The Veteran has not indicated that he agrees with the rating assigned for his bilateral hearing loss disability for the rating period from October 7, 2015.   Therefore, the grant of a higher rating is not a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (CAVC) held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has not alleged, and the evidence does not suggest, that he is unemployable as a result of his service-connected disability on appeal.  As such, TDIU is not reasonably raised by the record.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by no more than level IV hearing in the right ear and level IV hearing in the left ear.


CONCLUSIONS OF LAW

1.  For the time period from April 9, 2012 to October 6, 2015, the criteria for a disability rating of 10 percent for bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.1, 4.2, 4.7, 4.85-4.87, Diagnostic Code 6100 (2015).

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.1, 4.2, 4.7, 4.85-4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for increase, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced diagnostic code under which the disability is rated).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated September 2006, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim for an increased disability rating, as well as the legal criteria for entitlement to such benefits including how VA determines disability ratings and effective dates of awards.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating including a discussion of the functional effects caused by his hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  Furthermore, there is no need for a more contemporaneous examination as the evidence does not indicate that the current zero percent rating may be incorrect or that there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected bilateral hearing loss disability has not materially changed and a uniform evaluation is warranted.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, which is used to evaluate the Veteran's bilateral hearing loss disability, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), it states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Id. 

The Veteran asserts that a compensable evaluation is warranted for his service-connected bilateral hearing loss disability for the rating period from April 9, 2012 to October 6, 2015, and that he is entitled to a rating in excess of 10 percent for the rating period from October 7, 2015.  He describes his hearing loss disability resulting in difficulty hearing in certain environments such as church, and interfering with his ability to communicate.

At the VA audiological examination in April 2012, the pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
35
50
70
95
Left Ear:
35 
50
75
100

The pure tone average was 62 on the right and 65 on the left.  Maryland CNC speech recognition scores were 90 percent in the right ear and 84 percent in the left ear.  The Veteran reported that his hearing loss hampers his ability to communicate effectively.

Another VA audiological examination was conducted in October 2015.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
50
55
80
90
Left Ear:
45
50
90
105

The pure tone average was 69 on the right and 73 on the left.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 82 in the left ear.  The examiner noted a review of the Veteran's claims file.

Based upon the results of the April 2012 and October 2015 VA audiological examinations, the Veteran is entitled to a 10 percent disability rating, but no higher, for the rating period from April 9, 2012.  The Board acknowledges that the Veteran's bilateral hearing loss disability was first shown to be sufficient to meet the rating criteria for a 10 percent disability rating at the October 2015 VA examination.  However, the Board also acknowledges that the Veteran asserted in December 2012 that his bilateral hearing loss disability was rapidly worsening.  As the Board is unable to ascertain an exact date as to when the Veteran became entitled to a compensable disability rating, given that no audiological testing was performed between the April 2012 and October 2015 VA examinations and the Veteran continued to assert worsening symptoms during that time frame, the Board finds that the equitable solution is to assume that the Veteran's hearing loss met the criteria for the entire rating period on appeal.  To find that his hearing loss worsened on the date of the October 2015 VA examination is incongruous with the medical and lay evidence of record; it is highly unlikely that the Veteran's bilateral hearing loss disability had not worsened at some, unknown point, prior to that VA examination.  Therefore, as the Veteran's right ear is assigned a Level IV for the right ear and a Level IV for the left ear in accordance with Table VI of 38 C.F.R. § 4.85, based on the audiological findings in the October 2015 VA examination, he is entitled to a 10 percent disability rating, but no higher, for the entire rating period on appeal (since April 9, 2012).  

Nonetheless, although the Veteran's hearing has clearly decreased in the years since he was granted service connection, the Veteran's hearing is no worse than Level IV in the right ear and Level IV in the left ear.  The intersection point for a Level IV (right) and Level IV (left) under Table VII of 38 C.F.R. § 4.85 shows that the hearing loss does not exceed the levels contemplated for the currently assigned 10 percent schedular rating.  Thus, the audiometric evidence of record does not support a finding of a disability evaluation in excess of 10 percent for the rating period from April 9, 2012.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's situation as the audiometric results of both of these evaluations did not show pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hz. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as an inability to understand noise and speech which interferes with his ability to communicate effectively, he is not competent to report that his hearing acuity is of sufficient severity to warrant higher evaluations under VA's tables for rating hearing loss disability because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. More importantly, the record contains precise audiometric and word recognition test findings which greatly outweigh any subjective perceptions of decreased hearing acuity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The audiological evaluations do not show that the Veteran's bilateral hearing loss disability warrants an evaluation in excess of 10 percent for the rating period since April 9, 2012.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  As indicated above, the Veteran reports that his hearing loss interferes with his ability to communicate effectively.  The Board finds that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability. 

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  As such, extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d. 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

Here, the Veteran is additionally service-connected for tinnitus rated as 10 percent disabling, and residuals of right inguinal herniorraphy rated as noncompensable.  However, the Veteran does not allege, and the record does not reasonably raise, the issue of whether the combined effects of the service-connected disabilities are not fully contemplated in the assigned schedular ratings.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition and separately rated.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with bilateral hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

Entitlement to a 10 percent disability evaluation, but no higher, for bilateral hearing loss disability for the rating period from April 9, 2012 to October 7, 2015 is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


